Citation Nr: 0012658	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-19 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for diverticular 
disease.

4.  Entitlement to service connection for peptic ulcer 
disease.

5.  Entitlement to service connection for residuals of a 
cerebral hemorrhage.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to 
January 1946.  He was a prisoner of war (POW) of the German 
government from January 1, 1944 to May 1, 1945.  He had 
subsequent U.S. Air Force Reserve service.  The Department of 
Veterans Affairs (VA) Regional Office (RO) denied benefits 
sought on appeal in November 1997 and April 1998, and the 
veteran appealed the current issues to the Board of Veterans' 
Appeals (Board). 

The RO granted service connection in April 1999 for left and 
right lower extremity peripheral neuropathy and assigned each 
disability a ten percent rating.  Also at that time, the RO 
denied service connection for residuals of cold exposure for 
the upper and lower extremities.  Furthermore, the RO denied 
the veteran special monthly compensation based on the need 
for regular aid and attendance of another person and at the 
housebound rate.  The RO informed the veteran of those 
decisions and of his right to appeal them within one year 
thereof in May 1999.  There is no indication of record that 
the veteran has commenced appeals concerning such matters.  
Accordingly, the Board has no jurisdiction over them.  
38 U.S.C.A. § 7104 (West 1991).  


FINDINGS OF FACT

1.  The veteran was a prisoner of war of the German 
government from January 1, 1944 to May 1, 1945.  

2.  The preponderance of the competent and probative evidence 
shows that the veteran does not have a current psychiatric 
disability.

3.  There is no competent medical evidence of record of a 
nexus between diverticular disease, which was first diagnosed 
in December 1992, and any incident of service origin, 
including the veteran's POW experiences.

4.  The preponderance of the competent and probative evidence 
shows that the veteran does not have irritable bowel 
syndrome.

5.  There is no competent medical evidence of record of 
peptic ulcer disease.

6.  There is no competent medical evidence of record of a 
nexus between the veteran's current cerebral hemorrhage 
disability, which was first diagnosed in October 1997, and 
any incident of service origin, including a claimed head 
injury.


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disability was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  

2.  The claim for service connection for diverticular disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Irritable bowel syndrome was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

4.  The claim for service connection for peptic ulcer disease 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for residuals of 
cerebral hemorrhage is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
several disabilities.  In the interest of clarity, law and 
regulations pertinent to service connection claims will be 
set forth first, followed by factual backgrounds and analyses 
of the claims.

Pertinent law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for chronic disease, 
including psychosis or cardiovascular disease or brain 
hemorrhage, if such is shown to be manifested to a degree of 
10 percent within one year after separation from a period of 
active wartime service lasting 90 or more days.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Certain listed diseases are rebuttably presumed to be service 
connected if manifested by a former POW who was interned or 
detained for not less than 30 days.  The presumption of 
service connection applies if they are manifested to a degree 
of 10 percent or more at any time after discharge, and even 
if there is no record of such disease during service.  38 
C.F.R. § 3.309(c).  Such diseases include irritable bowel 
syndrome, peptic ulcer disease, psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), and 
beriberi heart disease (which covers ischemic heart disease 
in a former POW who had experienced localized edema during 
captivity).  Such diseases do not include diverticular 
disease, esophagitis, esophageal ulcer, gastroesophageal 
reflux disease, or brain hemorrhage.

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).

Service connection will be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

Well grounded claims

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence 
that the claims are well grounded. 38 U.S.C.A. §5107(a); Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service-
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would "justify a belief by a 
fair and impartial individual that the claim is plausible." 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet this 
statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  

In general, for a claim of entitlement to service connection 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995)].

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Entitlement to service connection for a chronic acquired 
psychiatric disability.

Factual background

The veteran's service medical records from his period of 
active duty, including his separation examination in 
September 1945, were pertinently normal.  Reserve examination 
reports from 1954 to 1972 do not report any psychiatric 
disability.

On VA psychiatric examination in May 1995, no psychiatric 
disability was diagnosed.  

In reporting his former POW medical history in June 1995, the 
veteran stated that he experienced fear, anxiety, and 
helplessness feelings during his captivity, and he indicated 
that after being interrogated as a POW, he thought he was 
going to be shot because his captors thought he was a spy.  

In February 1998, the veteran stated that he wanted service 
connection for PTSD/anxiety disorder, as he was extremely 
stressed and troubled by thoughts and memories of his 
military experience.  

On VA psychiatric examination in March 1998, for PTSD, the 
veteran's history and clinical findings, including a euthymic 
affect, were considered, and no psychiatric disability was 
diagnosed.  The diagnosis was status post right-sided stroke.  
It was stated that in general, the veteran seemed to be 
functioning quite well considering his recent stroke.  There 
was no evidence of any significant depression at that time, 
and he did not meet the minimal criteria for PTSD at that 
time.  He did not appear to have any social or industrial 
impairment due to any mental disorder.

A November 1998 letter from R.G.G., M.D., a private physician 
who is in family practice states that the veteran suffers 
from several disease processes that may be related to his 
being a former POW.  Specifically, he had a history of 
depression/dysthymic disorder as well as some mild anxiety.  

On VA neurology examination in March 1999, it was noted that 
the veteran had had an acute subdural hematoma in 1997 which 
rendered him unconscious for two months.  Since then, he had 
had difficulty with memory to the point that he believed that 
he was unable to pursue his profession in sales.  Clinically, 
he was alert with no language disturbances.  His cranial 
nerve screening revealed no abnormality.  The impression was 
organic mental dysfunction due to acute subdural hematoma.  

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (medical and/or lay evidence) ; and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

All prongs of the Caluza well groundedness test are met, as 
the veteran's private physician, R.G.G., M.D., stated in 
November 1998 that the veteran had a history of dysthymic 
disorder as well as some mild anxiety.  The Board believes 
that the comment concerning "mild anxiety" is sufficient 
for the limited purpose of well grounding the claim.  Under 
POW presumptive service connection law, a dysthymic disorder 
or depressive neurosis has a presumptive nexus to service 
given the POW status which the veteran has.  In-service 
incurrence is also presumed.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Accordingly, the claim will be discussed on 
its merits.  

When a well-grounded claim is present, VA's duty to assist is 
triggered.  38 U.S.C.A. § 5107(a).  The Board concludes that 
VA has complied with its duty to assist, as all evidence 
necessary for a fair and impartial decision on the claim is 
of record.  The Board is not aware of, and the veteran has 
not pointed to any evidence which is pertinent to this issue 
which has nit been associated with the veteran's claim 
folder.  Accordingly, the claim must be discussed on its 
merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Having found that the veteran's claim is well grounded does 
not end the Board's inquiry.  Following resolution of this 
predicate inquiry, during which only the evidence in support 
of the claim is explored, the Board is required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); see Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 
1997) (and cases cited therein); Jones (Stephen) v. West, 12 
Vet. App. 383 (1999); Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).  

It is the Board's responsibility to weigh the evidence.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion

At the outset of this discussion, the Board wishes to make it 
clear that in order to determine whether claims are well 
grounded, favorable medical opinions are reviewed without 
reference to any other, unfavorable evidence of record.  Once 
a claim has been determined to be well grounded, however, 
each piece of evidence is evaluated in the context of all of 
the evidence of record.  See 38 U.S.C.A. § 7104(a); Madden v. 
Gober, 125 F.3d 1477 (Fed.Cir. 1997) and cases cited therein.

This case turns on the question of whether the evidence shows 
that the veteran actually has a chronic acquired psychiatric 
disability.  It is now well-settled that in the absence of a 
disability, service connection may not be granted.  See, 
e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Significantly, in the opinion of the Board, the veteran's 
physician, Dr. R.G.G., referred only to a history of 
depression/dysthymic disorder as well as to some mild 
anxiety.  Service connection may not be granted for a 
diagnosis of a disability by history or for symptoms 
unaccompanied by a current diagnosis.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

The Board also notes that the United States Court of Appeals 
for Veterans Claims has specifically rejected the so-called 
"treating physician rule".  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

To the extent that Dr. G.'s statement may be interpreted as a 
diagnosis of a current psychiatric disability (and for 
reasons expressed above the Board believes that it falls 
short of such diagnosis, the veteran's family practitioner no 
reasons substantiate his conclusion that the veteran has a 
chronic acquired psychiatric disability.  Moreover, as a 
family practitioner it appears that he does not specialize in 
the field of psychiatry.  The Board places greater weight on 
statements of record from specialists in the field of 
psychiatry.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997).

The Board notes that there is no other evidence which 
indicates that the veteran has or had a diagnosed psychiatric 
disorder.  Significantly, the veteran received VA psychiatric 
examinations in May 1995 and March 1998 and a VA neurology 
examination in March 1999, and no chronic acquired 
psychiatric disability was found on any of these occasions.  
It is important to note that the March 1999 VA examination 
did find some impairment in mental functioning, but that was 
specifically attributed to residuals of a cerebral 
hemorrhage.

To the extent that the veteran is attributing his current 
mental problems to his service, it is now well settled that 
lay persons are not competent to offer medical opinions on 
matters such as diagnosis and etiology.  See, e.g., Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence shows that 
the veteran does not have a chronic acquired psychiatric 
disability.  In the absence of a current disability, service 
connection can not be established.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).
In light of the above, the claim for service connection for 
psychiatric disability including PTSD must be denied.  In so 
concluding, the Board has no reason whatsoever to doubt the 
veteran's statements that he was exposed to extreme hardship 
and stresses as a POW during World War II.  


Entitlement to service connection for irritable bowel 
syndrome, diverticular disease, and peptic ulcer disease.

Factual background

Service medical records reveal one episode of nausea and 
vomiting, in January 1942.  On examination in September 1945, 
the veteran denied all illness, and clinically his abdominal 
viscera were normal.  Service medical records did not 
diagnose irritable bowel syndrome, diverticular disease, or 
peptic ulcer disease.  Reserve service examination reports 
dating from 1954 to 1972 were similarly negative.  

A February 1990 private medical record noted a history of 
recurrent diarrhea and a history of diverticular disease and 
diverticulitis and current complaints of a six week history 
of loose stools.  

Private sigmoidoscopy in March 1990 did not find irritable 
bowel syndrome.  There were a few scattered diverticula.  It 
was reported that biopsies revealed chronic mucosal 
inflammation.  

An April 1990 private medical record indicates that an upper 
gastrointestinal series  with small bowel follow through 
revealed that the veteran had an esophageal ulceration as 
well as gastroesophageal reflux disease.  Mild duodenitis in 
the duodenal bulb could not be excluded, but there was no 
active ulcer crater.  Irritable bowel syndrome and 
diverticular disease were not found.  

According to a May 1990 private medical record, endoscopy in 
April 1990 revealed a hiatal hernia and some antritis.  The 
endoscopy was also used to obtain biopsies of the small bowel 
to rule out celiac disease as a cause of the veteran's 
diarrhea.  The veteran was placed on a gluten-free diet to 
assess whether celiac disease was contributing to his 
diarrheal problems.  It was felt that he was not experiencing 
chronic inflammatory bowel disease despite prior biopsies 
showing chronic inflammation.  In late May 1990, the veteran 
reported that his symptoms had improved significantly since 
he began a gluten-free diet.  Therefore, it was concluded 
that the veteran had diarrhea due to celiac disease, and as 
such, he was to be maintained on a gluten-free diet.  

A December 1992 private medical record indicates that the 
veteran carried a history of documented diverticulosis on 
previous sigmoidoscopy there in 1990.  After evaluation, the 
assessment was diverticulosis/possible diverticulitis.  

A September 1993 private medical record lists an impression 
of possibly recurrent diverticulitis.  

After the veteran was examined on VA examination in April 
1995, the examining physician stated that the veteran's main 
problem was gastroesophageal reflux disease.  

On VA examination in September 1995, the veteran stated that 
stomach problems and peptic ulcers were diagnosed by upper 
gastrointestinal series in 1947.  The veteran's weight was 
stable, and he was not anemic.  He denied periodic vomiting, 
hematemesis, and melena, and he denied abdominal pain.  After 
clinical examination revealed that his abdomen had 
normoactive bowel sounds and that it was soft and nontender, 
the impressions were gastroesophageal reflux disease and 
Barrett's esophagus.  

Private esophagogastroduodenoscopy with biopsy in July 1996 
revealed no abnormalities in the stomach.  The gastric mucosa 
and bulb were normal, without evidence of erythema, 
friability, or ulceration.  The first and second portions of 
the duodenum were normal.  No abnormalities of the fundus 
were seen.  The impressions were esophageal stricture, mild 
reflux esophagitis, questionable Barrett's esophagus, and a 
hiatal hernia.

In February 1998, the veteran stated that he had had 
diverticulitis and irritable bowel syndrome symptoms since 
his service discharge, and that he believed that they were 
related to the conditions and stresses of his POW 
experiences.  

On VA gastroenterology examination in March 1998, the 
veteran's history of gastroesophageal reflux disease and 
esophageal stricture with multiple endoscopies was reviewed.  
Biopsies reportedly were not consistent with a Barrett's 
epithelium.  Due to the veteran's neurological status and his 
severe esophageal stricture after an intracranial hemorrhage 
about five months before the examination, he had had a 
percutaneous endoscopic gastrostomy performed.  He was doing 
fairly well since that procedure.  However, he reported 
recently developing constipation because of decreased 
mobility following his intracranial hemorrhage.  He reported 
using laxatives to induce bowel movements.  He denied 
diarrhea.  He reported a history of peptic ulcer disease 
being diagnosed several years beforehand, and of it being 
treated and healed.  He was currently on acid suppression and 
proton pump inhibitors.  Clinically, the veteran's abdomen 
was flat, with a gastrostomy tube in place in the 
epigastrium.  His abdomen was also soft and nontender.  No 
masses were felt.  The veteran's hematocrit was considered.  
The impression was severe reflux disease requiring acid 
suppression with a proton pump inhibitor, and a past history 
of peptic ulcer disease.  The examiner felt that the veteran 
did not have symptoms or signs of irritable bowel syndrome.  
The examiner felt that the constipation that the veteran had 
was secondary to decreased mobility as a result of his recent 
intracranial hemorrhage resulting in decreased neurological 
functioning.  

In July 1997, the veteran stated that he felt that ulcers 
started while he was in a POW camp in Germany.  Upon being 
released from the camp, and then being released from service 
thereafter, it was only a few months later that his stomach 
began to give him problems.  When he consulted with his 
doctor at the time about the problems with his stomach, the 
doctor diagnosed his condition as being stomach ulcers.  

In November 1998, T.A.R., Jr., M.D. wrote a letter stating 
that the veteran had "colon polyps, as well as 
diverticulosis, which I feel comes from long-term symptoms 
associated with irritable bowel syndrome."  

A November 1998 letter from R.G.G., M.D. stated that the 
veteran suffered from several disease processes that might be 
related to his being a former POW.  Specifically, Dr. G. 
stated that the veteran had a history of peptic ulcer 
disease.  

Analysis

The veteran is seeking entitlement to service connection for 
diverticular disease, irritable bowel syndrome and peptic 
ulcer disease.  The Board points out that the medical history 
reported above contains references, in various forms such as 
diagnoses, history and physicians' impressions, to a large 
number of gastrointestinal complaints and problems.  The 
focus of this inquiry must therefore be on whether the 
specific claimed disabilities exist and if so whether such 
are related to the veteran service, including his status as 
an ex-POW.

Diverticular disease

In terms of direct service connection, the first prong of the 
Caluza well groundedness test is arguably met with respect to 
diverticular disease, as there is competent medical evidence 
of current diverticulosis, as reflected by the private 
sigmoidoscopy in March 1990 which found a few scattered 
diverticula as well as a September 1993 impression of 
possibly recurrent diverticulitis.  Dr. R. referred to 
diverticulosis in his November 1998 letter.

The second prong of Caluza is not met, however, as the 
service medical records do not show any chronic 
gastrointestinal problems.  Indeed there is no such reference 
for decades after service.  The third prong of Caluza is not 
met, either.  There is no competent medical evidence of 
record opining that the veteran's current diverticular 
disease resulted from service or any incident thereof, 
including his experiences as a POW.  In his November 1998 
letter, Dr. R.G.G. mentioned peptic ulcer disease and 
gastroesophageal reflux disease, but not diverticular 
disease, as being related to the veteran's POW experiences.

In February 1998, the veteran opined that he had 
diverticulitis since service due to his POW experiences  As a 
layperson, his opinion as to its etiology is not competent 
medical evidence of a nexus to service which is necessary to 
make the claim well grounded.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993). 

Pursuant to the Court's holding in Savage v. Gober, 10 Vet. 
App. 488 (1997), the Board has considered whether the veteran 
has demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his currently claimed 
diverticular disease and service.  However, in light of the 
total absence of complaints, findings or a diagnosis of 
gastrointestinal problems during service and for many years 
after service, the Board is unable to conclude that 
continuity of symptomatology or chronicity of the claimed 
disorder is shown.  Moreover, significantly, the veteran is 
still required under Savage to provide competent medical 
evidence linking continuous symptoms (if shown) to service.  
See Voerth v. West, 13 Vet. App. 117 (1999).  As noted above, 
there is no competent medical evidence of record linking the 
claimed diverticular disease to service.

In terms of the POW presumptive service connection provisions 
and the Caluza well groundedness test in light thereof, 
diverticular disease is not listed as a disability for which 
service connection is presumed based on the requisite POW 
status (which the veteran has demonstrated).  Therefore, 
there is no current POW presumptive disability under the 
Caluza well groundedness test.  

Irritable bowel syndrome

With respect to current disability, in November 1998, T.A.R., 
Jr., M.D. wrote a letter stating that the veteran had "colon 
polyps, as well as diverticulosis, which I feel comes from 
long-term symptoms associated with irritable bowel 
syndrome."  
The first prong of Caluza, current disability, is therefore 
met.  The Board again notes that irritable bowel syndrome is 
listed as a disease which the applicable law and regulations 
permit presumptive service connection for based upon the 
requisite POW status which is shown.  See 38 C.F.R. 
§ 3.309(c).  Accordingly, the Board finds the claim to be 
well grounded.

For the sake of brevity the Board incorporates by reference 
its discussion on pages 7-8 concerning the general analysis 
of well grounded claims.  With respect to this issue, the 
Board finds that all appropriate evidentiary development has 
been accomplished and that VA's statutory duty to assist has 
been fulfilled.  

Turning to the merits of the claim, the medical history above 
indicates that, with the exception of the November 1998 
letter from Dr. R., there is no reference to irritable bowel 
syndrome by any physician.  On the contrary, a sigmoidoscopy 
in March 1990 did not find irritable bowel syndrome.  An 
April 1990 upper gastrointestinal series with a small bowel 
follow through did not diagnose irritable bowel syndrome.  
Chronic inflammatory bowel disease was ruled out by a private 
physician in May 1990.

Most significantly, in the report of the VA gastroenterology 
examination in March 1998, it was specifically concluded that 
the veteran did any symptoms or signs of irritable bowel 
syndrome.  The examiner further explained that the 
constipation that the veteran was experiencing was due to 
decreased mobility because of his recent intracranial 
hemorrhage.

The November 1998 letter from Dr. R.G.G. did not state that 
the veteran had irritable bowel syndrome.  

As for the November 1998 letter from T.A.R., M.D., although 
it has been taken into consideration as evidence in the 
veteran's favor,  the Board believes that it carries less 
weight of probative value that the negative evidence as to 
this question, in particular the clinical findings, discussed 
in detail above, which specifically determined that irritable 
bowel syndrome did not exist.  Dr. R.'s comments are brief 
and do not explain his basis for determining that irritable 
bowel may be present.  By way of contrast, the March 1998 VA 
examination report appears to be extremely thorough, 
discusses the veteran's gastrointestinal symptomatology in 
detail, and reaches a conclusion with reasons given 
therefore.  

While the veteran stated  in February 1998 that he had 
irritable bowel syndrome, as a layperson, his opinion as to 
what disability he has is not competent medical evidence of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In summary, the Board finds that the preponderance of the 
evidence of record is against the proposition that irritable 
bowel syndrome exists.  In the absence of the claimed 
disability, service connection may not be granted.  See 
Rabideau, supra.

Peptic ulcer disease

Since the veteran has the requisite POW status, the second 
and third prongs of the Caluza well groundedness test are 
met.  However, the first prong is not met.  Both the VA 
examiner in March 1998 and Dr. R.G.G. in November 1998 
referred to peptic ulcer by history only.  There is no other 
evidence, aside from the veteran's own statements, which 
indicate that he has or ever had peptic ulcer disease.

The Court has ruled that a history of disease does not equate 
to current disability.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282.  As noted above, as a lay person the veteran is not 
competent to diagnose his disabilities.  See Espiritu, supra.

In the absence of evidence of a current peptic ulcer 
disability, the veteran's claim is not well grounded and must 
be denied.  See Rabideau, supra.  

Additional comments

The Board notes that the evidence shows that the veteran has 
diagnoses of various other gastrointestinal disease, such as 
hiatal hernia and gastroesophageal reflux disease.  The 
veteran does not appear to be claiming service connection for 
these currently.  

The Board also notes that the medical evidence shows that the 
veteran has a neurologically based constipation due to his 
intracranial hemorrhage, and that he had to have a 
percutaneous endoscopic gastrostomy due to his intracranial 
hemorrhage.  The latter two problems thus fall within the 
scope of his claim for service connection for residuals of a 
cerebral hemorrhage.


Entitlement to service connection for residuals of a cerebral 
hemorrhage.  

Factual background

Service medical records do not report cerebral hemorrhage or 
any head injuries.

In May 1944, while the veteran was in a POW camp, he signed a 
document entitled a "Medical Report".  In response to the 
question "Did you receive any injury or injuries on the last 
mission in which you participated for the USAAF?", the 
veteran wrote "No".

Service examination in September 1945 was pertinently normal.  
Reserve service examination reports following that date do 
not report any history of head injury.  In a June 1969 report 
of medical history, the veteran reported numerous diseases 
and injuries, including fractures of both forearms during 
childhood, but he did not mention any head injuries, in 
service or otherwise.

In the course of a detailed report of his medical history 
during a VA POW examination in April 1995, the veteran did 
not mention any head injuries during his service.

The RO denied service connection for ischemic heart disease 
in June 1995 and notified the veteran of its decision and of 
his right to appeal in July 1995.  No timely appeal was 
filed.

The veteran was privately hospitalized in October 1997.  The 
hospital summary indicates that he had been found collapsed 
in his home by his son, who called the emergency medical 
service.  It could have been up to two days between when the 
veteran collapsed and when his son found him.  The veteran 
was observed to be unconscious.  An emergency CT Scan at 
another private facility on the day he was discovered showed 
a right subdural hematoma.  Thereafter, he was transferred to 
the present facility, where he was taken emergently to the 
operating room for a craniotomy and evacuation of the 
subdural hematoma.  The operation report indicates that 
during surgery, a very large thick acute clot was seen to be 
compressing the veteran's brain.  The clot was slowly 
suctioned away.  Underneath one of the clots was a bleeding 
artery in the low frontal region.  The surgeon coagulated it.  
The surgeon felt that the bleeding artery was almost 
certainly the cause for the subdural hematoma.

In February 1998, the veteran stated that when his plane was 
shot down he fell to the ground and hit a tree, striking his 
head.  He stated that now had a brain hemorrhage, and he had 
recently had surgery and was improving.  He believed that the 
brain hemorrhage was related to this POW experience.

On VA neurology examination in March 1998, the veteran 
reported sustaining an acute subdural hematoma in 1997, and 
that it rendered him unconscious for some two months.  He had 
had surgery for decompression of the subdural hematoma.  
After clinical examination, the impression was organic mental 
dysfunction secondary to acute subdural hematoma.  

On VA psychiatric examination in March 1998, the veteran 
reported that he sustained a right sided stroke in October 
1997 which left him with some left sided weakness.  

In May 1998, the veteran's representative stated that the 
veteran's recent cerebral hemorrhage was due to ischemic 
heart disease.  

Analysis

Under direct service connection analysis, the first prong of 
the Caluza well groundedness test is met, as the veteran 
currently has residuals of a cerebral hemorrhage.  

The second prong of the Caluza well groundedness test is also 
met, as the veteran reported in February 1998 that he hit his 
head in service after his plane was shot down.

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record opining that there is a nexus between the veteran's 
current cerebral hemorrhage disability and his service or a 
service-connected disability.  The veteran's February 1998 
statement is the only opinion on this matter, and since he is 
a layperson, his opinion as to this medical matter has no 
probative value and can not serve to fulfill this prong of 
the test.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

The Board notes that the one year presumptive service 
connection rule for brain hemorrhage, 38 C.F.R. § 3.309(a), 
is inapplicable.  The cerebral hemorrhage was first diagnosed 
in October 1997, over a half century after service.

The veteran's representative contends that the veteran's 
cerebral hemorrhage was caused by ischemic heart disease.  
Beriberi heart disease, including ischemic heart disease in a 
former prisoner of war who experienced localized edema during 
captivity, is a presumptive POW disability.  See 38 C.F.R. 
§ 3.309(c).  In essence , the representative appears to be 
making a claim of entitlement to secondary service connection 
under 38 C.F.R. § 3.310.  However, there is no evidence that 
the veteran has beriberi, beriberi heart disease, ischemic 
heart disease, or that he experience edema during his 
captivity.  As noted above, service connection for beriberi 
with ischemic heart disease was denied in an unappealed June 
1995 RO rating decision.

As a layperson, the representative is incapable of rendering 
opinions concerning causation or medical diagnosis.  See 
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
No competent medical evidence of record indicates that the 
subdural hematoma is in any way related to the veteran's 
service or to any service-connected disability.  The 
veteran's service-connected disabilities consist of 
peripheral neuropathy of both lower extremities.

In summary, for the reasons and bases expressed above, the 
Board concludes that the claim must be denied as not well 
grounded.  


Additional matters

The veteran's representative made an assertion in a March 
2000 informal hearing presentation to the effect that VA has 
a duty to assist the veteran in the development of claims 
that are not well grounded.  However, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) [formerly the United States Court of Veterans 
Appeals] recently held in Morton v. West, 13 Vet. App. 205 
(1999), mot. for en banc review den'd July 8, 1999, that 
despite provisions in M21-1 that may be interpreted to the 
contrary, absent the submission and establishment of a 
well-grounded claim, VA cannot undertake to assist a veteran 
in developing facts pertinent to claims which are not well 
grounded.  Accordingly, any perceived or actual failure by VA 
to render assistance in the absence of a well-grounded claim 
cannot be legal error. 

The burden to submit evidence sufficient to render a claim 
well grounded is the claimant's, and the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  It has 
been observed that in Epps, the Federal Circuit Court of 
Appeals "definitively held that 'there is nothing in the text 
of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty to 
assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton, 12 Vet. 
App. at 481.  It was also noted that the claimant's burden to 
produce evidence to render a claim well grounded was a 
"condition precedent established by Congress" that neither VA 
nor the Court was free to ignore.  Morton, 12 Vet. App. at 
485.

With respect to the veteran's claims which are not well 
grounded, VA is under no further duty to assist him in 
developing facts pertinent to them.  38 U.S.C.A. § 5107(a).  
VA's duty to assist depends upon the particular facts of the 
case, and the extent to which VA has advised the claimant of 
the evidence necessary to support a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court has 
held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence which would further the claim.  Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d. 1464 (Fed.Cir. 1997).  In this case, VA is 
not on notice of any known and existing evidence which would 
render the veteran's claims plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claims well grounded, namely 
competent medical evidence which the discussion above 
indicates is lacking.


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disability is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for diverticular disease is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for peptic ulcer disease is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for residuals of a cerebral hemorrhage 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



